Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
The amendments overcome 112 b rejection in prior office action.
Claims 92-93, 96-98, 100-104, and 107-111 are pending and they are under the examination.
Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Figure 5, discloses nucleic acid sequences, however the sequences are not identified with proper sequence identifiers and the application does not contain a Sequence Listing and necessary related statements.  
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 92-93, 96-98, 100-104, and 107-111 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claim 92 recites a method that comprises a series of steps in detection of nucleic acids. Therefore, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: Yes). 
Step 2A, Prong One
The next step is to analyze the claim as to whether it is directed to any judicial exception. The claim recites 
“A method, comprising: (a) providing a sample comprising nucleic acids from a plurality of subjects; (b) contacting the nucleic acids to a biochip comprising a plurality of features each feature comprising at least a first plurality of identical probes and a second plurality of identical probes, wherein for at least a first feature, the first plurality of identical probes target a first subject-specific attribute of a first subject and the second plurality of identical probes target a second subject-specific attribute of the first subject; (c) detecting a plurality of signals associated with binding of at least a subset of the nucleic acids to the probes of at least a subset of the plurality of features; and (d) determining an identity of at least a subset of the plurality of subjects based on the plurality of signals associated with binding, wherein the identity comprises a species or strain identity”.
The method step of “determining an identity of at least a subset of the plurality of subjects ….. ” involves estimating the identity of the subjects based on the detected signals. The “determining” method step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). Therefore, the claim is directed to at least once exception (Step 2A, Prong One: YES), which is termed an abstract idea. That is a mental process. 
Step 2A Prong Two 
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The elements in claim 92 in addition to the “determining” are the method steps of “providing, contacting and detecting”. They do not integrate the judicial exception because these steps are pre-solution activity that do not meaningfully limit the exception (Step 2A Prong Two: No). 
Step 2B
In addition, the claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. 
In addition to the judicial exception, claim 92 recites a method that comprises a series of method steps of “providing, contacting, and detecting”. Specifically, the claim is directed to contacting the nucleic acids to a biochip comprising a plurality of features each feature comprising at least a first plurality of identical probes (targeting a first subject-specific attribute of a first subject) and a second plurality of identical probes (targeting a second subject-specific attribute of the first subject); and detecting a plurality of signals associated with binding of a subset of the nucleic acids to the probes of the subset of the plurality of features. 
The recited method steps of detecting nucleic acid from a sample via hybridization technique on a biochip (e.g. DNA chip) using multiple identical probes in determining for desired subject specific features or attributes (e.g. identification of a particular bacteria or a particular strain of a bacteria or antibiotic resistant strain or mutation and using identical probes) were well-understood, routine and conventional prior to the filing date of the invention, exemplified in cited prior art herein [Brousseau et al. US 2004/0219530; Divne and Allen, Forensic Science International; 2005; 154: 111–121; Li et al. Tissue Antigens 2004: 63: 518–528; Komura et al. Genome Research; 2006; 6:1575–1584; Huang et al., Microarrays; 16 November 2015; 4: 570-595; Chenchik US 20010055760A1; Hogan. Patent No: US6821770; Jacob et al. WO 02/42775, from IDS; Fofanov et al. US20050255459A1; Tiedje and Cho.  WO 02/101094, filing date of 06 June 2002 from IDS].
For example, Brousseau et al. teaches detecting nucleic acids in a biological sample to identify a microorganism (e.g. bacterium, E Coli) using an array that comprises probes (e.g. first probe for a first pathotype of a species and a second probe for second pathotype of a species in one region) for different strains of E.Coli and detecting fluorescent signals after hybridization of probes with the nucleic acids in the sample; or different virulence genes of E.coli (claims 1-23, para 77-78, para 89-90, Figure 2, Figure 7). Huang et al. teaches a method of multiplexing SNP analysis using microarray via hybridization reaction of oligonucleotides and target nucleic acids in each well of the array; and determining SNP genotype via fluorescence intensity of the products/target DNA (see p 576, Figure 2). Therefore, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Claim 92 is not directed to patent eligible subject matter. 
Claim 93, which depends form the claim 92, further limits “signal”. This limitation does not integrate the judicial exception because this method of detecting the signal is a pre-solution activity that does not meaningfully limit the exception.
Claim 96, further limits the identity and claim 107 further limits identifying the subjects. These limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are therefore directed to the judicial exception.
Claims 97-98, which depend from claim 92, further limit identity and “the first plurality of identical probes and the second plurality of identical probes”. Claims 100-102, which depend from claim 92, further limit the first/second subject specific attributes. Regarding claims 103-104, which depend from the claim 92, further limit ‘feature” that it comprises spots or areas on an array or beads. These limitations do not integrate the judicial exception because these limitations directed to the method step of “contacting” are directed to a pre-solution activity. They also do not provide significantly more than the recited judicial exception because they were well-understood, routine and conventional prior to the filing date of the invention, exemplified in cited prior art above (see under step 2B). For example, Brousseau teaches that DNA chips include a solid substrate or support (e.g. beads); and an array of oligonucleotide probes immobilized on the substrate (para 0043). Thus, these limitations of the claims do not meaningfully limit the judicial exception.
Claims 108,110 and 111 further limit “sample” as an environmental sample, a liquid biological sample or a solid biological sample. Claim 109 further defines the plurality of subject as different species of a microbiome. These limitations of the claims only serve to narrow the judicial exception. These limitations directed to “sample and subject” do not add any additional elements that integrate the judicial exception into a practical application because they are directed to a data gathering step. They also do not provide significantly more than the recited judicial exception because they were well-understood, routine and conventional prior to the filing date of the invention, exemplified in cited prior art above (see under step 2B). Thus, the claims are therefore directed to the judicial exception.
Therefore, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on pages 5-7 of the remarks mailed 10/01/2021.
Step 2A Prong One 
The response asserts the analysis of Step 2A Prong One as follows:

    PNG
    media_image1.png
    190
    636
    media_image1.png
    Greyscale

This response has been thoroughly reviewed but not found persuasive. As described in prior office action, claim 92 recites a series of method steps, method steps a to c, in particular, to able to perform the method step (d) that requires to analyze the identity of the subjects based on the results of the method step (c). Thus, performing the analysis of the identity of at least two of the plurality of subjects could be accomplished by human mind integrating with the detected data. Thus, it is a mental step. 
Similarly, for the amended claim 92, the method step (d) determining an identify of a subset of a plurality of subjects (i.e. species or strain) involves thinking process to predict the identify based on the detected plurality of signals that are associated with binding of the previous method steps. 
The office action does not assert the method step (c) of claim 92 “detecting a signal” is a mental process.  The method step (d) of claim 92 “determining the identity” encompasses a mental process because this method step could involve predicting or thinking in human mind to determine the identity of the subject based on the detected signals. For example, this method step may require reviewing signals or comparing the detected signals with a control signal to in order to identify a particular subject among plurality of subjects.
The applicant asserts that determining of identities based on the signals is not a process that can be carried out in the mind. In this regard, the applicant has not provided an evidence in conducting this method not involving a mental process or a reasoning to support the assertion. 


Step 2 A Prong Two
The response asserts the analysis of Step 2A Prong Two (citing MPEP 2106.04 (d) II as follows:
     
    PNG
    media_image2.png
    317
    636
    media_image2.png
    Greyscale

This response has been thoroughly reviewed but not found persuasive because the limitation of the method step of “contacting” is not indicative of integration of recited judicial exception into a practical application. The “contacting” method step is a data gathering method step, thus, this method step is adding insignificant extra-solution activity to the judicial exception (see MPET 2106.05 g).  
The recitation of claim 92 does not require identifying the subject that share a high level of genetic similarity. Thus, the claim is not commensurate with the argument. With regard to the argument of ““the ability to distinguish between two or more subject that share a high level of genetic similarity” not previously allowed by methods in prior art”, the prior art shows that such method of distinguishing was known. The prior art teaches methods of distinguishing between two or more subjects that share a high level of genetic similarity (see the teachings of Brousseau and Hogan in 102 rejections below). For example, Brousseau teaches a method of identifying a pathotype of a bacteria among pathotypes of the bacteria via contacting nucleic acids of a sample with an array comprising a plurality of features (see abstract, para 0014-0017, 0020, 0030-0033, 0010-0011, 0076 and 0080, Fig. 1-7, claims 1-9).
Step 2 B
The response asserts the analysis of Step 2 B as follows:

    PNG
    media_image3.png
    166
    666
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    82
    650
    media_image4.png
    Greyscale
 This response has been thoroughly reviewed but not found persuasive. The recited method steps (as a combination or an individually) in the claim 92 were well-understood, routine and conventional prior to the filing date of the invention, which is indicated by cited prior art. The rejection has been modified with additional prior art that teach the recited method steps as a combination as well as an individual method step in the subject matter of the claimed invention. For example, see the teachings of Brousseau et al. cited in the rejection. Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 92-93, 96-97, 100-104, and 108-111 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Brousseau (Brousseau et al. US 2004/0219530, publication date of 04 November 2004).
Claim Interpretation (claim 92)
Based on the disclosure of the specification, the terms “subjects” (para 32), “features”, and “a feature” (or each feature) are interpreted as follows in the rejection.

    PNG
    media_image5.png
    427
    893
    media_image5.png
    Greyscale

“The subjects” is interpreted in cited prior art in the rejections as microorganisms/bacterial strains/any and all members of a single species/a portion of a genome.
“Features” is interpreted as probe features, presented as a plurality of probes (corresponding to subject-specific features) on a biochip (Fig 1, para 0012, see para 0030 below, para 0048, para 0074, para 0078). 
    PNG
    media_image6.png
    375
    883
    media_image6.png
    Greyscale
 
“Each feature or a feature” is interpreted as a spot or a bead or an area of an array (e.g. as a circular, square or rectangular area (para 0078) and each feature includes a set of probes (para 0093).
With regard to claim 92 method step (a), Brousseau teaches a method of detecting the presence of microorganisms in a sample (e.g. bacteria, E. coli) (see para 0014-0017, 0030-0033, abstract). Brousseau teaches contacting the nucleic acids of the sample with an array (see para 0014, 0020). Brousseau teaches using the method to detect pathogenic microorganisms, such as bacteria (e.g. E.coli) (see para 0004, 0040). Brousseau teaches detecting different categories or pathotypes of a bacteria or strains of a bacteria [e.g. enterotoxigenic E. coli (ETEC), enteropathogenic E. coli (EPEC), enterohemorrhagic E. coli (EHEC), enteroaggregative E. coli (EAEC), and enteroinvasive E. coli (EIEC)], and different strains of E.coli (see para 0031, para 0010-0011, Fig. 1-7, claims 1-9). Brousseau teaches labeling genomic DNA from E.coli  strains and hybridizing them to the pathotype microarray (see para 0076, 0080). Brousseau further teaches determining two pathotypes which are not identical and denotes two classifications of pathogenic microorganism that are sufficiently different to result in recognizably different pathogenic phenotypic manifestations when infecting a subject (see para 0040 and 0096). In this regard, pathotypes of a species of a microorganism (E.coli) or strains of E.coli  or species of microorganisms in a sample are subjects. 
Brousseau teaches that the sample is selected from the group consisting of environmental samples (e.g. water, air and soil), biological samples (e.g. blood, urine, amniotic fluid, feces, tissues, cells, cell cultures and biological secretions, excretions and discharge) and food (para 0014-0015, 0030, 0054, 0096). (Limitations of claims 108, and 110-111) 
Claim 109, which depends from claim 92, recites “wherein the plurality of subjects comprise different species of a microbiome”. In this regard, the teachings of Brousseau include detecting two classifications of pathogenic microorganisms have different pathogenic phenotypic manifestations when infecting a subject and using (see para 0004, 0040 and 0096). Brousseau teaches using a number of biological samples (e.g. blood) and environmental samples (e.g. soil), and using the method for diagnosing a condition related to infection by the microorganism in a subject (see above, para 0015-0018). These teachings of Brousseau shows that the plurality of subjects in a sample are different species of microorganisms. Thus, Brousseau teaches providing a sample comprising nucleic acids from a plurality of subjects (e.g. different species of bacteria). 
With regard to claim 92 method step (b), With regard to a biochip, Brousseau teaches using an array of nucleic acid probes in the method for identifying a pathotype of a microorganism that comprises a substrate and a plurality of nucleic acid probes (see abstract, para 0006). Brousseau teaches designs of microarray (e.g. DNA chip) comprising at least two probes which are not identical for a single pathotype; and microarray having subarray which comprises at least two probes at adjacent discrete locations on the substrate (a particular grouping of probes at a particular area of the array, Fig. 6, para 0028) [para 0006, 0041, 0043, Fig 1 para 0023].
Brousseau teaches the microarray having spots with plurality of probes of pathotype-specific genes; and areas of an array comprise subarray of different gene probes (see para 0006, 0024 and 0028, Fig. 1, Fig. 2, Fig. 6). 
Brousseau teaches that DNA chips include a solid substrate and suitable substrates include a slid, chip, membrane and bead (para 0043, para 0072, para 0074). 
With regard to the limitation of plurality of features in a biochip and each feature, Brousseau exemplifies using microarray comprising plurality of probes target plurality of pathotypes (e.g. subjects) of E.coli strains to hybridize with genomic DNA from E.coli strains in identification of the pathotype (see para 0024, Fig. 2). Brousseau teaches identifying a pathotype of a species of a microorganism among plurality of pathotypes of the microorganism (e.g. plurality of probes comprises, first, second, third, fourth, fifth and sixth probes for respective first, second, third, fourth, fifth and sixth pathotypes of the species, wherein the first, second, third, fourth, fifth and sixth pathotypes are not identical (see para 0006-0012, para 0021-0022). 
For example, the first and second pathotypes each independently comprise a pathotype selected from the group consisting of plurality of strains of E.coli (see para 0010-0011, Fig. 1-7, claims 1-9). 
Accordingly, Brousseau teaches using the microarray comprising the plurality of plurality of features. presented as a plurality of probes.
With regard to a feature, Brousseau teaches an array comprising a substrate and a plurality of nucleic acid probes, each of the probes being bound to the substrate at a discrete location; the plurality of probes comprising a first probe for a first pathotype of a species of a microorganism; and a second probe for a second pathotype of the species, wherein the first and second pathotypes are not identical (see para 0006-0012, para 0021-0022). Brousseau teaches that the array comprises at least 103 distinct nucleic acid probes (para 0006).  In one embodiment, Brousseau teaches that the array comprises a subarray, wherein the subarray comprises the at least two probes at adjacent discrete locations on the substrate (para 0006). 
In this regard, an area of the array comprising a subarray of at least two probes at adjacent discrete locations on the substrate is considered as a feature. Thus, a feature is interpreted as a series of locations (subarrays) on the array that collectively identify a pathotype. For example, an area comprising a cluster of groups of genes of different category at adjacent discrete locations on the substrate as demonstrated in Fig. 1, is considered a feature of a pathotype. An area comprising the subarrays having at least two different gene probes, as demonstrated in Fig. 6, is considered a feature of a pathotype. 
Brousseau teaches that “the pathogenicity of a given E. coli depends on the presence or absence of virulence genes within its genome” (para 0002). Brousseau teaches using the probe for a virulence gene or fragment thereof or a sequence substantially identical thereto, wherein the virulence gene is associated with pathogenicity of the microorganism (see para 008). Brousseau teaches detecting a plurality of virulence genes that encode a polypeptide of proteins selected from the group consisting of different functions (e.g. toxins, adhesion factors, secretory system proteins etc). (see para 0012, 0023-0025, 0061-0063, and 0070-0077, Fig. 1-2). 
With regard to each feature of a plurality of features, Brousseau exemplifies performing a hybridization reaction using a microarray having a plurality of features (i.e. probes of several E.coli strains, virulence factor probes grouped by pathotype of EHEC, UPEC, EPEC, ETEC, DAEC, EAEC, ELEC, CDEC, MENEC etc.); and each feature (e.g. EHEC pathotype of E.coli ) comprises probes of pathotype-specific genes (see para 0024, Example 2 para 0077-0079, Fig. 2 B and Fig. 1, para 0069-0070). First, Brousseau teaches that genomic fragments of virulence genes for different pathotypes of E.coli strains were cloned, sequenced, and amplified; and individually spotted/printed onto pathotype microarray accordingly with their virulence determinants (see para 0063, Fig.1, Table 1-2).  
For example, Brousseau teaches a feature for EHEC pathotype of E.coli subarray  includes EHEC-specific genes, Shiga-toxin gene probes (stX1, StX2, StXA1, StXA2, stXB1, StXB2 and stXB3), attaching and effacing genes, (esp.A, spB, tir, eae, and paa), EHEC Specific pC157 plasmid genes (etpD, ehkA, L9075, katP, espP) and O157 and O111 somatic antigen genes (rEbEO157 and rfbO111) (see para 0070, Fig. 1 A-B). Brousseau exemplifies identifying the pathotype EHEC based on the detected fluorescent signals with the EHEC specific genes (shown in Figure 2 B and Figure 1 A-B) encoding shiga-toxins and visual scan of the virulence gene pattern of the scanned image (para 0077, Fig. 1 A-B). The identification of EHEC pathotype through EHEC-specific genes from plurality of pathotypes indicate that “the identity comprises an individual identity of the least one of the plurality of subjects” (Limitation of claim 96).
For example, Brousseau exemplifies identifying particular strains of E. coli among plurality several E. coli strains through performing a hybridization reaction using a microarray having a plurality virulence factor probes of several E.coli strains which were grouped by pathotype as presented in Figure 1 (para 0070, para 0076-0079). Brousseau teaches that sample nucleic acid comprises a label (i.e. a fluorescent dye) (para 0014). Brousseau teaches identifying particular strain of E.coli, for example, identification of EHEC pathotype (see para 0077 below, Fig. 2 B), UPEC pathotype (para 0078, Fig. 2 C) and ETEC pathotype (para 0079, Fig. 2D) based on their respective virulence genes. 
Furthermore, a first probe for a first pathotype of a species of a microorganism is considered “the first plurality of identical probes target a first subject-specific attribute of a first subject”; (e.g. EHEC pathotype of E.coli) and a second probe for a second pathotype of a species of a microorganism is considered “the second plurality of identical probes target a second subject-specific attribute of the first subject” ” (e.g. UPEC pathotype of E.coli).  
Accordingly, Brousseau teaches an array comprising a plurality of features. 
The plurality of probes for pathotypes of the species or the probes for virulence genes are features.
Brousseau teaches that two pathotypes are not identical denotes two classification of pathogenic microorganisms that are sufficiently different to result in recognizably different pathogenic phenotypic manifestations when infecting a subject (para 0040).
With regard to first/second plurality of identical probes, Brousseau teaches that boxed spots in each panel (panel A, B, C, D) indicates the pathotype-specific genes in the tested strains (see para 0024, Fig 1-2). Each box shows having three spots of for one gene, indicating a feature having first/second plurality of identical probes (see Fig. 1-2). Brousseau further teaches having a subarray of 12 different gene probes (g1-g12), each being spotted twice, in virulence gene DNA microarray for E.coli (para 0028, Fig 6), indicating a feature comprising first/second plurality of identical probes.
In this situation, the area of boxed spots consist of EHEC specific genes is considered as a feature (e.g. first feature) (see Fig. 1 A and B). EHEC specific genes of Shiga-toxin gene probes are considered as a first plurality of identical probes, that is “the first plurality of identical probes target a first subject-specific attribute of a first subject”; and EHEC O157 and O111 somatic antigen genes (e.g. rEbEO157 and rfbO111) are considered as second plurality of identical probes, that is “the second plurality of identical probes target a second subject-specific attribute of a first subject” (see para 0070, 0077, Fig 1 A-B, Fig. 2, example 1-2). This teaching of Brousseau show that the feature having the first/second plurality of identical probes are indicative of a pathogenicity or virulence of the at least one of the plurality of subjects (Limitation of claim 97).
In addition, these teachings of Brousseau show that first subject- specific attribute and the second subject-specific attribute comprise different genetic attribute’ and they target unique regions of a genome (e.g. pathotype specific-genes of E.coli) of the first subject (e.g. EHEC). (Limitation of claims 100-101)
Furthermore, Brousseau teaches using probes that target virulence genes of E coli pathotypes (e.g. EHEC and UPEC strain) (Fig. 1-2, para 0062-0063, Para 0077-0078). Shiga-toxin gene probes and EHEC O157 and O111 somatic antigen genes of E.coli are indicative of EHEC specific genes, whereas two copies of the gene clusters encoding P (pap-encoded) and P-related (prS-encoded) fimbriae, produces F1C (focG), contains two hly gene clusters encoding hemolysin and produces cytotoxic necrosing factor type 1(cnf1), are indicative of UPEC (see para 0077-0078, Fig 1 A-B, Fig. 2). 
These teachings of Brousseau indicate that the unique regions of the genome (e.g. genes specific for EHEC) are not represented in a genome of second subject (e.g. genes specific for UPEC) of the plurality of subjects of (e.g. EHEC, UPEC, EPEC, ETEC, DAEC, EAEC, ELEC, CDEC, MENEC strains). (Limitation of claim 102)
With regard to claim 92 method steps (c-d), Brousseau exemplifies performing a hybridization reaction using a microarray having a plurality of features and each feature comprises at least a first of identical probes and second plurality of identical probes, as described above. 
Brousseau teaches detecting a plurality of signals associated with binding of at least a subset of the nucleic acids to the probes of at least a subset of the plurality of features; and determining an identity of at least a subset of the plurality of subjects based on the plurality of signals associated with binding, wherein the identity comprises a species or strain identity. For example, Brousseau exemplifies identifying particular strains of E. coli among plurality several E. coli strains through performing a hybridization reaction using a microarray having a plurality virulence factor probes of several E.coli strains which were grouped by pathotype as presented in Figure 1 (para 0070, para 0076-0079). Brousseau teaches that sample nucleic acid comprises a label (i.e. a fluorescent dye) (para 0014). Brousseau teaches identifying particular strain of E.coli, for example, identification of EHEC (see para 0077 below, Fig. 2 B), UPEC (para 0078, Fig. 2 C) and ETEC pathotype (para 0079, Fig. 2D) based on their respective virulence genes. (Limitation of claims 96-97)
    PNG
    media_image7.png
    371
    528
    media_image7.png
    Greyscale

Above teachings of Brousseau indicate the signal is associated with binding of at least some of the nucleic acids to at least two unique probes of a feature. (Limitation of claim 93)
With regard to claim 103, The above teachings of Brousseau show the features comprises spots or area of an arrays [see the teachings of Brousseau as the microarray having spots with plurality of probes of pathotype-specific genes; and areas of an array comprise subarray of different gene probes (see para 0006, 0024 and 0028, Fig. 1, Fig. 2, Fig. 6)]. 
With regard to claim 104, which depends from claim 92, the claim is directed to a biochip comprising a plurality of features that comprise beads. 
The specification discloses the following: The biochips have a plurality of probes distributed on a surface, and the surface is a solid (para 0072); “the solid support is a bead” (para 0006); “a biochip can be a bead” OR “the surface comprising probes can be a bead or a series of beads” (para 0074). Particularly, the specification discloses that the biochip can comprise a plurality of surfaces which need not be physically connected as a single solid; and the surface comprising probes can be, for example, a bead or a series of beads (see para 0074). In this regard, the recitation as “features comprise beads” is interpreted as a biochip comprising a plurality of features, wherein the features are on the surface comprising a series of beads. 
Brousseau teaches that DNA chips include a solid substrate or support; and an array of oligonucleotide probes immobilized on the substrate (para 0043). The suitable substrates include a slid, chip, membrane and bead (para 0043). The teachings of Brousseau shows using a bead as a suitable substrate to immobilize an array of oligonucleotide probes. Thus, Brousseau teaches having an array of oligonucleotide probes on a bead (e.g. a feature comprising at least two types of plurality of probes on a bead) or a series of beads having the array of oligonucleotide probes on a bead (a feature comprises two beads, each bead having the array of oligonucleotide probes).
	Accordingly, Brousseau teaches all the limitations of the claims. 
8.	Claims 92-93, 96-98, 100-103, and 107-111 are rejected under 102 (a)(1) and 102 (a)(2) as being anticipated by Hogan (Hogan et al. US 6,821,770 B1, Date of Patent: 23 November 2004). 
The interpretation of claim 92 is provided (see above). 
With regard to claim 92 method step (a), Hogan teaches methods of identifying microorganisms in a biological sample using a matrix of polynucleotide hybridization probes (e.g. ribosomal nucleic acids probes) (col 9 line 31-39). Hogan teaches the methods of providing biological sample from an organism (e.g. a human patient). For example, Hogan teaches using a blood sample from a patient that contains hybridizable polynucleotides (e.g. DNA or RNA, col 12 line 32-35) released from organisms (col 13 line 7-20) (Limitations of claim 110). Hogan teaches identifying microorganisms in infectious diseases such as septicemia in blood steam and tissue (e.g. infective endocarditis) (col 2 line 38-40, col 13 line 38-49, see col 47-48 Example 4, also see claim 30 and abstract) (Limitation of claims 109 and 111). Hogan also teaches methods of detection of a plurality of species of a bacterium (e.g. species of bacteria in Staphylococcus) (col 7 line 14-25). These teachings of Hogan show using a blood sample or tissue sample of a human comprising nucleic acids and identifying microorganisms in the sample (i.e. a plurality of subjects).
Hogan teaches identifying microorganisms in clinical testing, food testing and environmental testing (e.g. using samples such as blood, tissue and water) (col 13 line 38-67)’ and using the samples including meats (col 23 line 34-36) and agricultural products (col line 63-67) (Limitation of claim 108).
With regard to claim 92 method step (b), Hogan teaches using a DNA chip (a solid support) where polynucleotide probes are immobilized to the support at different addresses (see Col 35 line 66 through col 36 line 09, col line 40-47) and using a probe matrix hybridization approach (a probe matrix is a collection of addresses useful for identifying an unknown microorganism) useful for identifying a wide variety of microorganisms including those most often responsible for causing bacteria or septicemia via in the method (see col 39 line 6-10, col 14 line 29-31, col 10 line 3-18, 48-65 through col 11 line 15). Hogan teaches combining large number of different probes at a single address will still being able to distinguish the result of hybridization of different probes or sets of probes (col 36 line 46-50).
Hogan teaches determining a plurality of microorganisms via the probe matrix approach to identify the identify of an organism in a collection of data (e.g. collection of addresses/polynucleotides) (see col 3-4, col 19 line 60 through col 20 line 53, col 10 line 48- through col 11 line 15), indicating determining a plurality of features. For example, Hogan teaches that “An address” in a probe matrix can indicate rRNA from a biological sample that hybridizes one of several different polynucleotide probes (e.g. a single address in a probe matrix containing species-specific probes for five organisms (e.g. E. coli, S. aureus, C. albicans, P aeruginosa and S. pneumoniae) (col 19 line 59 to col 20 line 2) (also see col 16 line 65 through col 17 line 48, Table 5, see col 31 line 15  through col 32 line 55, claims 4). Hogan teaches obtaining a signal that indicates the presence of one or more of these five species (col 19 line 59 to col 20 line 2, col 5 line 65 to col 6 line 1). Thus, Hogan teaches contacting nucleic acids to a biochip comprising a plurality of features (e.g. collection of addresses of polynucleotide probes).
Furthermore, these teachings of Hogan indicate the identity comprises an individual identity of the at least one of the plurality of subjects (Limitation of claim 96); and determining identifies at least 5 subjects in a single reaction when the sample comprises multiple targets (at least five target nucleic acids) (Limitation of claim 107).
With regard to using the polynucleotide probes probe matrix in the method, Hogan teaches that “a single address” (i.e. a single locus comprising one or more polynucleotide probes) in a probe matrix may give a positive hybridization signal when an organism is one of a number of different species (e.g. E.coli or S. aureus) (col 10 line 3-18, 48-65 through col 11 line 15). Hogan teaches that “A single spot” of immobilized polynucleotides on a DNA chip is termed “A locus”; and the probes molecules disposed at one locus in a testing device do not mingle with probe molecules disposed at another locus in the device (col 10 line 40-47). (Limitation of claim 103).
	With regard to the limitation of each feature, Hogan teaches that a biological
sample containing polynucleotides is hybridized to a collection of polynucleotide probes (i.e. addresses), each of these probes having binding specificity for a ribosomal nucleic acid of at least one microbe (col 14 line 24-31). Hogan teaches that a minimal probe matrix includes two loci (e.g. two locus matrix) and has a single probe disposed at a first locus (e.g. detecting rRNA from any bacterial organism) and a plurality of probes disposed at the second locus (e.g. detecting the rRNA from any fungal organism as well as Gram positive bacteria) (see col 14 line 42-63). Hogan teaches that this exemplary two-locus matrix would be able to indicate (1) the organism was bacterial in origin or not, (2) a bacterial organism was a Gram negative or Gram positive, (3) the organism was a fungus or not (see col 14 line 42-line 63 through col 15 line 9, Table 1). For example, identifying E.coli using a species-specific probe for E.coli in a two -locus matrix OR using a three-locus matrix to a seven locus matrix locus (see col 14 line 19-24, col 14 line 57 through col 15 line 64, Table 1-4, col 17 line 4-49, also see Examples 1-4). 
	In addition, Hogan exemplifies identification of subset of a bacteria (e.g. Actinomycetes subset of Gram positive bacteria strains) via a three-address robe matrices (see Table 4, col 25-26). Hogan exemplifies using the probes having nucleic acid sequences highly preferred for identifying subsets of a bacteria, for example, Actinomycetes bacteria in probe matrices (see col 26 line 52-53, col 26-28). Hogan teaches polynucleotide sequences of probes that have been used to illustrate the invention (Table 5). Thus, a location comprising a locus matrix (e.g. a two-locus matrix) on the array is considered a feature; and the probes correspond to species-specific genes for an organism (e.g. E. coli) (e.g. probes correspond to first/second locus in a two-locus matrix) are considered first/second plurality of identical probes. The probes of first locus are the first plurality of identical probes target a first subject-specific attribute of a first subject (e.g. E.coli) and the probes of second locus are the second plurality of identical probes target a second subject-specific attribute of a first subject (e.g. E.coli).  
Furthermore, the use of plurality of identical probes for each category of target (i.e. a first plurality of identical probes and a second plurality of identical probes) is inherent property of the method of Hogan. Hogan also teaches disposing probe molecules at one locus in a testing device that do not mingle with probe molecules disposed at another locus of the device (para 0040-0047). This teaching and above teachings of Hogan, indicate that each locus comprises a plurality of identical probe for a target. 
	In addition, these teachings of Hogan show the first subject- specific attribute and the second subject-specific attribute comprise different genetic attributes, and they target unique regions of a genome of the first subject (Limitation of claims 100-101) (also see col 39 line 7-10, col 40 Example 1, col 44 Example 2, col 45 line 31-34, col 45 Example 3, col 47 Example 4, Figure 1, col 22-23, col 17, col 21 line 6-9, see col 17 line 50-65, Table 3). Hogan teaches distinguishing pathogenic species and effects of bacteria (col 23 line 26-36), indicating detection of pathogenicity (Limitation of claim 97). Hogan further teaches using this matrix-based methods of microbe identification in monitoring the susceptibility of an organism to an antibiotic either in a mixed culture or as a purified isolate (col 14 line 15-22). This is considered detection of resistance of the organism to the therapy. Thus, Hogan teaches the first /second plurality of identical probes in a first feature of the features are indicative of a pathogenicity or virulence/ resistance of the at least one of the plurality of subjects (Limitation of claims 97-98).
With regard to claim 92 method steps (c-d), Hogan teaches approaches for labelling polynucleotide probes for detection signals of the hybridization reactions (see col 35 line 8 through col 36 line 50). For example, Hogan teaches labelling the probes with distinguishable labels in conducting matrix-based hybridization procedures (e.g. fluorescent labels) (see col 26 line 26-50). Hogan exemplifies detection of a plurality of signals associated with binding of at least a subset of the nucleic acid to the probes at last a subset of the plurality of features via using a seven-address probe matrix exhibiting the hybridization signals at each of the address in the probe matrix [e.g. different strains of the Streptococcus pyogenes (Strains A-C and D)] (see Tables 7 col 44 line 33-52).
Additionally, Hogan teaches the use of hybridization probe multiplexing by using a plurality of nucleic acid probes that are physically combined at a single locus in a testing device, thus, a qualitatively positive hybridization signal at the locus indicates that one of the probes hybridized to a specific target without indicating which of the plurality of plurality of probes hybridized (col 29 line 26-36). Hogan teaches detecting a signal associated with binding by detecting a positive hybridization signal for a complementary polynucleotide sequences among a collection of polynucleotide undergoing test (e.g. the signal that indicates the presence of ribosomal nucleic acids that are of bacterial origin) (col 10 line 48-65). Hogan teaches having a collection of polynucleotide probes (i.e. addresses) useful for identifying an unknown microorganism in a probe mix, and having two address can provide useful information about the identify of an organism (see col 10 line 66 through col 11 line 6, col 16 line 65 through col 17 line 4, Table 2, see col 28 line 19-35, col 30 line 2-6). These teachings of Hogan show identifying an identify (e.g. species or strains) of at least a subset of the plurality of subjects via the plurality of signals associated binding of at least some of the nucleic acid to at least two unique probes of a feature (Limitation of claim 93).
With regard to claim 102, which depends from claim 101, Hogan teaches performing the method using an optimal set of polynucleotide probes for discriminating between the molecular phylogenetic divergence points that distinguish ribosomal nucleic acids from different species and groups of microorganisms (col 20 line 43-53, see col 24 line 50-54). In addition, the characteristic of the probe specific is able to distinguish between target and non-target sequences (e.g. target organisms and non-target organisms) (col 12 line 22-32). This teaching of Hogan show unique regions of a genome are not represented in a genome of a different second subject of the plurality of subjects.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 107 is rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Brousseau (Brousseau et al. US 2004/0219530, publication date of 04 November 2004), as applied to claims 92-93, 96-97, 100-104, and 108-111 above. 
Claim 107, which depends from claim 92, recites “wherein determining identifies at least 5 subjects”. 
Brousseau teaches detecting the plurality of subjects (e.g. microorganisms or strains of a bacterium) in a sample using a biochip comprising a plurality of oligonucleotide probes via and hybridization to distinguish identities of the subjects, as described above.
The teachings of Brousseau as applied to claim 92 is fully incorporated here.
Brousseau does not teach identifying at least 5 subjects in the method although Brousseau teaches a biochip that has probes to at least five subjects on it.  Brousseau does not teach detecting, in a single sample, five subjects as is required by this claim. (see above). 
As described above, Brousseau teaches the plurality of subjects comprises different strains of a bacterium and detecting different categories or pathotypes of a bacteria or strains of a bacteria [e.g. ETEC, EPEC, EHEC, EAEC, EIEC, and different strains of E.coli (see para 0031, para 0010-0011, Fig. 1-7, claims 1-9, para 0076, para 0080)]. These teaching of Brousseau suggest identifying the identity of at least 5 subjects when detecting the plurality of subjects in a sample in the method. 
It would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Brousseau, with identifying at least 5 subjects in a sample. Brousseau teaches using a number of different samples in the methods including environmental samples (e.g. soil or water), and biological samples (e.g. blood) in the method using the biochip (para 0015 and 0054). Brousseau teaches diagnosing septicemia in the method (para 0018, para 0032). Thus, it would have been obvious to have identified at least five subjects in a sample when the method of Brousseau is used is detecting target nucleic acids in a sample (e.g. soil or blood sample having at least 5 different types of target nucleic acids). 
11.	Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Hogan Hogan (Hogan et al. US 6,821,770 B1, Date of Patent: 23 November 2004), in view of Shirai et al. (Pub. No.: US 2018/0265918 Al, filed December 01 2015). 
With regard to claim 104, which depends from claim 92, the claim is directed to a biochip comprising a plurality of features that comprise beads. 
The specification discloses the following: The biochips have a plurality of probes distributed on a surface, and the surface is a solid (para 0072); “the solid support is a bead” (para 0006); “a biochip can be a bead” OR “the surface comprising probes can be a bead or a series of beads” (para 0074). Particularly, the specification discloses that the biochip can comprise a plurality of surfaces which need not be physically connected as a single solid; and the surface comprising probes can be, for example, a bead or a series of beads (see para 0074). In this regard, the recitation as “features comprise beads” is interpreted as a biochip comprising a plurality of features, wherein the features are on the surface comprising a series of beads.
The teachings of Hogan, as applied to claim 92, are fully incorporated here.
Hogan does not particularly teach the features comprise beads.
Shirai teaches methods of detection of nucleic acid using a two dimensional array chip having a plurality of nucleic acid capture parts on the array (Abstract).  Shirai teaches that nucleic acid capture parts in the array may be composed of beads and nucleic acids probes for capturing the nucleic acids extracted from the cells may be immobilized on the beads (p 4 para 66). Shirai teaches hybridizing of nucleic acid probe to corresponding nucleic acid capture sequence. Shirai further describe the use of two dimensional array chip (313) having a plurality of nucleic acid capture parts (310). The numerous beads constituting nucleic acid capture parts are packed in the chip (Figure 3, para.74 and 73). Shirai further teaches analysis of cells using a plurality of sets of cell capture part and a nucleic acid capture part (claims 1 and 11). Thus, the chip comprises plurality of beads constituting a plurality of nucleic acids probes. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of performing hybridization on a solid support of Hogan, to have employed hybridization on beads in an array chip, as taught by Shirai. Hogan teaches immobilization of polynucleotides on a chip or a piece of nitrocellulose membrane as a single spot (col 10 line 40-47). Shirai teaches the method of using immobilized nucleic acid probes on a bead matrix on a chip. Shirai teaches by using and/or increasing the number of magnetic beads to be used, nucleic acid capture efficiency would be improved. Therefore, it would have been obvious to have employed the method by Shirai to the method of using arrays that have nucleic acid probes immobilized on the chip as a single spot, as taught by Hogan, in order to improve nucleic acid capturing efficiency (p 8 para.91). This modification to add beads to regions on a solid support would yielded predictable results with a reasonable exception of success to one skill in the art. 
Response to Arguments
The response traverses the rejection on pages 7-10 of the remarks mailed 10/01/2021. 
103 rejection over Chenchik in view of Tiedje- the rejection has been withdrawn because Chenchik does not teach the limitation of “the first plurality of identical probes target a first subject-specific attribute of a first subject and the second plurality of identical probes target a second subject-specific attribute of the first subject”. 
Therefore, the further arguments are not addressed.  
103 rejection over Hogan in view of Tiedje
The applicant asserts that the claims are not obvious over Hogan and Tiedje for at least the following reasons, (A) and (B) (see below). 
(A) the combination of Hogan and Tiedje fails to teach each and every element of the claims;  
(1) The combination of Hogan and Tiedje fails to teach the amended claim 92 method step (b) “contacting”. 
(2) Hogan discloses "hybridization probes [that] are specific for the ribosomal nucleic acids (rRNA and rDNA) of various species or taxonomically related groups of organisms." The method of Hogan uses "a matrix-based microbe identification method that . . .distinguish[es] between organisms that differ from each other by known phylogenetic relationships." Applicant notes that while Hogan discloses "a plurality of nucleic acid probes that are physically combined at a single locus," Hogan does not disclose that the plurality of probes "target a first subject-specific attribute ... and a second subject specific attribute" of the same subject. The disclosure of Tiedje does not remedy this deficiency as cloned and amplified genomic fragments from each organism are individually spotted to the array and mixtures of probes at a single spot are not contemplated by Tiedje. Therefore, the claims are not obvious over Hogan and Tiedje.
 	The rejection has been modified to address the amended claims, and the rejection no longer relies on the teachings of Tiedje.  The arguments insofar as they apply to the current rejection are addressed. 
This argument has been thoroughly reviewed and fully considered but not found persuasive. Hogan teaches using polynucleotide probes (with known sequences) for identifying microbes that will hybridize nucleic acid of particular species of microorganism with high specificity in the array (see the disclosure and Table 5). 
With regard to the argument directed to “Hogan does not disclose that the plurality of probes "target a first subject-specific attribute ... and a second subject specific attribute" of the same subject, Hogan teaches the limitation, see the followings examples.
For example, Hogan teaches that a minimal probe matrix includes two loci (e.g. two locus matrix) and has a single probe disposed at a first locus (e.g. detecting rRNA from any bacterial organism) and a plurality of probes disposed at the second locus (e.g. detecting the rRNA from any fungal organism as well as Gram positive bacteria) (see col 14 line 42-63). Hogan teaches that this exemplary two-locus matrix would be able to indicate (1) the organism was bacterial in origin or not, (2) a bacterial organism was a Gram negative or Gram positive, (3) the organism was a fungus or not (see col 14 line 42-line 63 through col 15 line 9, Table 1). For example, identifying E.coli using a species-specific probe for E.coli in a two -locus matrix (a location of a two-locus matrix is considered a feature) OR using a three-locus matrix to a seven locus matrix locus (see col 14 line 19-24, col 14 line 57 through col 15 line 64, Table 1-4, col 17 line 4-49, also see Examples 1-4). 
Hogan exemplifies identification of subset of a bacteria (e.g. Actinomycetes subset of Gram positive bacteria strains) via a three-address probe matrices (see Table 4, col 25-26). Hogan exemplifies using the probes having nucleic acid sequences highly preferred for identifying subsets of a bacteria, for example, Actinomycetes bacteria in probe matrices (see col 26 line 52-53, col 26-28). Hogan teaches polynucleotide sequences of probes that have been used to illustrate the invention (Table 5). Thus, a location comprising a locus matrix (e.g. a two-locus matrix) on the array is considered a feature; and the probes correspond to species-specific genes for an organism (e.g. E. coli) (e.g. probes correspond to first/second locus in a two-locus matrix) are considered first/second plurality of identical probes. The probes of first locus are the first plurality of identical probes target a first subject-specific attribute of a first subject (e.g. E.coli) and the probes of second locus are the second plurality of identical probes target a second subject-specific attribute of a first subject (e.g. E.coli).  
With regard to the argument directed to “mixtures of probes at a single spot are not contemplated…”. Claim 92 does not require to use a single spot for mixture of probes as “a feature or features”. The clam recites “a biochip comprising a plurality of features” and “each feature comprises …”. The claim does not recite any single spot. Furthermore, the specification discloses a subject-specific feature, as a spot or a bead or an area of an array (e.g. as a circular, square or rectangular area (para 0078)). 
As described in the claim interpretation above, “Each feature or a feature” is interpreted as a subject-specific feature, as a spot or a bead or an area of an array (e.g. as a circular, square or rectangular area (para 0078) and each subject-specific feature include a set of probes (para 0093). 
Nonetheless, Hogan teaches using mixture of probes at a single address (or a single locus) (see col 10 line 40-65).

    PNG
    media_image8.png
    416
    513
    media_image8.png
    Greyscale

The rejection has been modified accordingly with the amendments. The rejection is maintained.
(B) the claimed method shows unexpected superior results.
The response asserts that “the claimed method is not obvious over Hogan and Tiedje because, as discussed above, application of the claimed method shows unexpected superior results over those in the cited references”
This argument has been thoroughly reviewed and fully considered but not found persuasive. 
First, with regard to amended claims in this office action, Hogan teaches all the limitations of the amended claims. Thus, the amended claims are rejected under 102; and the 103 rejection over Hogan in view of Tiedje in prior office has been withdrawn. The argument of unexpected results cannot be persuasive to overcome a 102 rejection.
The following arguments are directed to the prior 103 rejection.
The specification provides limited working examples in identifying the plurality of subjects using the claimed invention. The specification provides the result of identifying two subjects in Example 6, Figure 10. 
Hogan provides working examples that show identifying a plurality of subjects (e.g. bacteria strains or species) in a sample in one hybridization reaction using a DNA chip and probe matrix at a single address, as described above.  
In this situation, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).” (see MPEP 716. 02 (b)).
Thus, the evidence must be provided to support unexpected superior results [see MPEP 716.02 (a)].
The response further asserts the rejection of claim 104 over Hogan, in view of Tiedje, further in view of Shirai et al. as “Without conceding in the basis of the rejection, Applicant respectfully submits that claim 104 is not obvious over Hogan in view of Tiedje and Shirai for at least reason that this claim depends from and includes all of the elements of claim 92, and recites additional elements of particular advantage and utility. Hogan and Tiedje does not meet all of the elements of claim 92, much less the combination of elements of claim 104; and Shirai does not cure the abovementioned deficiencies of Hogan and Tiedje. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. § 103 of claim 104 be withdrawn”.
This response has been thoroughly reviewed and fully considered but not found persuasive. The rejection directed amended claim 92 has been modified accordingly with the amendments; and the rejection is maintained. Thus, the rejection of claim 104 has been modified and the rejection is maintained. 

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 92-93, 96-98, 100-104, and 107-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-81 of copending Application No. 17435204 in view of Brousseau (Brousseau et al. US 2004/0219530, publication date of 04 November 2004).
	With regard to instant claim 92, the method of co-pending claims 65-81 of ‘204 teach identifying a genetic feature of a subject and identifying a genetic feature of the source other than the subject through contacting a sample to an array substrate that comprises a first set of target nucleic acids from a subject and a second set of target nucleic acids from a source other than the subject; and binding them on the array substrate. The copending claims 66-77 teach that the source other than the subject is  microorganism or a pathogen or different species than the subject; or the genetic feature from the source other than the subject is indicative of its species/strain or other species or a phenotype/virulence/pathogenicity/resistance of the source other than the subject (Limitation of instant claims 97-98, and 100-102). The copending claims 79-80 teach that the genetic feature in the subject is indicative of a genetic polymorphism/disease/drug resistance of the subject (Limitation of claims 97-98, and 100-102).
With regard to claim 92, the copending claims do not specifically teach the limitation of “each feature comprising at least a first plurality of identical probes and a second plurality of identical probes, wherein for at least a first feature, the first plurality of identical probes target a first subject-specific attribute of a first subject and the second plurality of identical probes target a second subject-specific attribute of the first subject”.
Brousseau teaches the above limitation. The teaching of Brousseau, as applied to claims 92-93, 96-97, 100-104, and 107-111 are fully incorporated here. 
With regard to instant claims 92-93, 96-97, 100-104, and 107-111, Brousseau teaches all the limitation of the claims (see above).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of the copending claims of ‘204, with the method of using first plurality of identical probes target a first subject-specific attribute of a first subject and second plurality of identical probes target a second subject-specific attribute of the first subject, as taught by Brousseau. The claims of ‘204 teach identifying species or genes or microorganism among two subjects using two sets of target nucleic acids, although the claims do not explicitly describe the probes on the array correspond to each feature as the teachings of Brousseau do. Thus, it would have been obvious to have combined the method of Brousseau in the method of claims of ‘204, in order to identify different pathotypes of microorganism in a systemic way. 
This is a provisional nonstatutory double patenting rejection.

14.	Claims 92-93, 96-98, 100-104, and 107-111 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-13. 31 and 34-36 of copending Application No. 16612339 in view of Brousseau (Brousseau et al. US 2004/0219530, publication date of 04 November 2004).
With regard to instant claim 92, the copending claims 1, 6-13. 31 and 34-36 of ‘ 339 teach a method of detecting nucleic acid in a sample through probes coupled to surface of a well (e.g. microwell) comprising array of wells, wherein the probes are arranged in an array (Limitation of claim 103). The copending claims 11-12 teach having the probes in a single feature of said array comprise at least two species of probes which are each specific to a same subject.  The copending claim 13 teaches that said subject is selected from the group consisting of: a species of organism, a strain of organism, a clade of organism, a genetic variant, a trait of pathogenicity, a trait of resistance, and an individual member of a species of organism. (Limitation of claims 97-98).
With regard to claim 92, the copending claims do not specifically teach the limitation of “each feature comprising at least a first plurality of identical probes and a second plurality of identical probes, wherein for at least a first feature, the first plurality of identical probes target a first subject-specific attribute of a first subject and the second plurality of identical probes target a second subject-specific attribute of the first subject”; and method steps (c -d).
Brousseau teaches the above limitation. The teaching of Brousseau, as applied to claims 92-93, 96-97, 100-104, and 107-111 are fully incorporated here. 
With regard to instant claims 92-93, 96-97, 100-104, and 107-111, Brousseau teaches all the limitation of the claims (see above).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the methods of the copending claims of ‘339, with the method of using first plurality of identical probes target a first subject-specific attribute of a first subject and second plurality of identical probes target a second subject-specific attribute of the first subject and using the method of detecting a plurality of signals in identifying the subjects, as taught by Brousseau. The claims of ‘339 teach identifying species of organism and pathogenicity trait among subjects using two species of probe for each specific to a subject, although the claims do not explicitly describe the probes on the array correspond to each feature as the teachings of Brousseau do. Thus, it would have been obvious to have combined the method of Brousseau in the method of claims of ‘339, in order to identify different pathotypes of microorganism in a systemic way and identifying the subject via detected signals. 
This is a provisional nonstatutory double patenting rejection.
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T.J./Examiner, Art Unit 1634            

/JULIET C SWITZER/Primary Examiner, Art Unit 1634